Exhibit 10.12

COX SUPPLEMENTAL RETIREMENT PLAN

Cox Enterprises, Inc. (the “Company”) hereby amends and restates the Cox
Supplemental Retirement Plan as first adopted effective as of January 1, 1994
(the “Plan”). The effective date of this amended and restated Plan is January 1,
2005.

ARTICLE 1

GENERAL

The purpose of the Plan is to provide supplemental pension benefits to a group
of the Company’s management employees and their dependents in accordance with
the terms hereof. The Plan is designed to provide benefits to certain employees
through coordination with benefits provided under a defined benefit plan
maintained by the Company or one of its affiliates under Section 401 of the Code
(the “Pension Plan”).

For the purpose of this Plan, except to the extent clearly contemplated by the
context in which they are used, all capitalized terms used herein shall have the
same meaning as ascribed thereto in the Pension Plan. Notwithstanding the
foregoing, the term “Compensation” shall be applied hereafter in this Plan
without regard to the limit on includable compensation imposed by Code
Section 401(a)(17); provided, that in no event shall Compensation credited under
the Plan for any Plan Year exceed a maximum limit of $317,000 (in 2005) or such
higher amount as may be established by the Company from time to time in its sole
discretion, except as otherwise provided under the Plan,

ARTICLE 2

ELIGIBILITY TO PARTICIPATE

The Management Committee, as designated under Article 8 hereof, shall from time
to time designate Employees as Participants under the Plan. No Employee who is a
Participant under the Cox Executive Supplemental Plan (the “CESP”) shall be
eligible to participate in the Plan. In the event a Participant in the Plan
subsequently is entitled to the payment of benefits under the CESP, then,
notwithstanding any provisions of the Plan to the contrary, his or her benefits
otherwise payable under this Plan shall be cancelled, and such a Participant
shall not be



--------------------------------------------------------------------------------

entitled to the payment of benefits hereunder. Notwithstanding the foregoing,
the Management Committee in its sole discretion may from time to time designate
certain participants as eligible to participate in, and entitled to benefits
under, both the CESP and the Plan.

ARTICLE 3

DETERMINATION OF BENEFIT

A Participant’s benefit under this Plan shall be determined by applying the
Plan’s definition of Compensation, as modified by the provisions of Article I
hereof, to the applicable accrued benefit provisions with respect to such
Participant under the Pension Plan in which the Participant is participating at
the time the benefit is calculated, in accordance with the relevant provisions
of Articles IV, V, VI and VII of the Pension Plan(s). Any benefit payable under
this Article 3 first shall be reduced as provided in Article 4 of the Plan, and
shall be payable in accordance with the provisions of Article 5 hereof.

ARTICLE 4

NO DUPLICATION OF BENEFITS

The benefit payable under this Plan to any Participant shall not duplicate
benefits payable to him or her under any Pension Plan in which he or she has
participated. No benefit therefore shall be payable to a Participant under this
Plan unless his or her monthly benefit under this Plan exceeds the total monthly
benefit payable to such Participant under the Pension Plan(s), whenever such
benefit becomes payable, and, in the event a benefit is payable under this Plan
to such a Participant, the actual amount of such benefit payable under
Section 5.1, Section 5.2 or Section 5.3 shall equal the excess, if any, of the
Participant’s benefit as described in the applicable section over the total
benefit, if any, payable to such Participant under the Pension Plan(s), where
for purposes of determining such excess:

(a) In the event that the Participant’s benefit (if any) under the Pension Plan
and under this Plan are paid in the form of an annuity payable monthly for the
lifetime of the Participant, the total benefit under the Pension Plan and this
Plan shall be expressed (according to the terms of the Pension Plan) as an
annuity payable monthly for the lifetime of a Participant, which commences as of
the date his or her benefit is scheduled to commence under this Plan, and

 

- 2 -



--------------------------------------------------------------------------------

(b) In the event that the Participant’s benefit (if any) under the Pension Plan
or under this Plan are paid other than in the form of an annuity payable monthly
for the lifetime of the Participant, the total benefit under the Pension Plan
shall be expressed, on an Actuarial Equivalent basis, in the form of the benefit
payable monthly for the lifetime of a Participant, which commences as of the
date his or her benefit is scheduled to commence under this Plan.

ARTICLE 5

BENEFIT PAYMENT TIMING AND FORM

5.1 Participants Who Terminate Employment Before January 1, 2005. With respect
to a Participant whose employment terminated before January 1, 2005 and who has
no employment service with the Company after that date, the timing of benefit
commencement and the form of benefit payment under this Plan shall both be
identical to the timing and form of such Participant’s benefit under the Pension
Plan.

5.2 Participants Who Terminate Employment On or After January 1, 2005. With
respect to a Participant whose employment last terminates on or after January 1,
2005, the timing of benefit commencement and the form of benefit payment under
this Plan will be determined in accordance with this Section 5.2 and
Section 5.4.

(a) Normal Retirement. A Participant who “separates from service” (as that term
is defined by the Secretary of the Treasury for purposes of Section 409A of the
Code) on or after the date he attains age sixty-five (65) shall commence his or
her benefit on the first day of the first month that coincides with, or
immediately follows, the date on which such Participant separates from service.
Notwithstanding the foregoing to the contrary, the monthly benefit of a
Participant who is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of an Affiliate whose stock is publicly
traded on an established securities market shall commence on the first day of
the seventh month after the date indicated in this Section 5.2(a); provided that
payments to which such Participant otherwise would be entitled during the first
six months following the date of separation from service, plus simple interest
at a rate of 6% to reflect the delay in payment, are accumulated and paid on the
first day of the seventh month following the date of separation from service.
This benefit will be paid in the form of a single life annuity, unless the
Participant elects another form of benefit as provided in Section 5.4.

 

- 3 -



--------------------------------------------------------------------------------

(b) Early Retirement. A Participant who “separates from service” (as that term
is defined by the Secretary of the Treasury for purposes of Section 409A of the
Code) (i) before he or she attains age sixty-five (65) and (ii) on or after the
date he or she (a) attains age fifty-five (55) and (b) completes ten (10) or
more Years of Vesting Service under the Pension Plan shall commence his or her
benefit on the first day of the first month that coincides with, or immediately
follows, the date on which such Participant separates from service.
Notwithstanding the foregoing to the contrary, the monthly benefit of a
Participant who is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of an Affiliate whose stock is publicly
traded on an established securities market shall commence on the first day of
the seventh month after the date indicated in this Section 5.2(b); provided that
payments to which such Participant otherwise would be entitled during the first
six months following the date of separation from service, plus simple interest
at a rate of 6% to reflect the delay in payment, are accumulated and paid on the
first day of the seventh month following the date of separation from service.
This benefit will be reduced in accordance with the early retirement reduction
factors under the terms of the Pension Plan and will be paid in the form of a
single life annuity, unless the Participant elects another form of benefit as
provided in Section 5.4.

(c) Term Vested. A Participant whose status as an Employee terminates on or
after the date he or she completes five (5) Years of Vesting Service under the
Pension Plan but before he or she is eligible for a benefit under Section 5.2(a)
or (b) of this Plan shall commence on the first day of the first month following
the date he or she attains age sixty-five (65), if he or she is then living;
provided that the monthly benefit of a Participant with ten (10) or more years
of Vesting Service shall commence on the first day of the first month coinciding
with or immediately following the date such Participant attains age fifty-five
(55). Notwithstanding the foregoing to the contrary, the monthly benefit of a
Participant who is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of an Affiliate whose stock is publicly
traded on an established securities market shall commence no earlier than the
first day of the seventh month after the date he or she separates from service;
provided

 

- 4 -



--------------------------------------------------------------------------------

that payments to which such Participant otherwise would be entitled during the
first six months following the date of separation from service, plus simple
interest at a rate of 6% to reflect the delay in payment, are accumulated and
paid on the first day of the seventh month following the date of separation from
service. This benefit will be reduced in accordance with the reduction factors
in Article V of the Pension Plan and will be paid in the form of a single life
annuity, unless the Participant elects another form of benefit as provided in
Section 5.4.

5.3 Death Benefit. Notwithstanding the foregoing, the Spouse of any Participant
or former Participant who has a vested benefit under the Pension Plan and who
dies prior to the date his or her benefit commences shall receive a benefit
equal to the monthly payments that would have been made to the Spouse if the
Participant or the former Participant had commenced benefits on the day of his
or her death, had elected to receive his or her benefit in the form of a joint
and 50% survivor annuity pursuant to Section 5.4(b) of the Plan, and had died on
the day after he or she would have commenced benefits under Section 5.2, which
benefit shall be payable on the first day of the month next following the date
which is the earliest date that the Participant or former Participant could have
commenced benefits under Section 5.2 of the Plan. Such benefit will be offset
pursuant to Article 4, and, for benefits that become payable on or after
January 1, 2008, the remaining amount, if any, will be converted into, and paid
in the form of, an Actuarial Equivalent lump sum. Notwithstanding the foregoing,
any death benefit under this Section 5.3 shall be payable only if the Spouse and
the Participant had been married throughout the 12 month period ending on the
date of death. In the event a Participant dies after his or her benefit
commences under the Plan, then no benefit will be paid except to the extent
provided under a form of benefit elected by such Participant under Section 5.4.

5.4 Form of Benefit Payment. A Participant or former Participant who is eligible
for the payment of a Plan benefit under Section 5.2 shall have the right to
request the payment of such benefit in one of the benefit payment forms
described in paragraph (a) through paragraph (d) below. The value of any form of
benefit elected or requested by a Participant or a former Participant shall be
the Actuarial Equivalent of his or her benefit as determined under the Plan. In
the event the Committee approves his or her request, his or her benefits shall
be paid in that form. However, in the event a Participant fails to make a timely
request, in accordance with procedures established by the Committee, or in the
event the Committee does not approve a request, his or her benefit shall be paid
in the form described in (a) below.

 

- 5 -



--------------------------------------------------------------------------------

(a) An annuity payable monthly only for the lifetime of the Participant.

(b) A joint and 50% survivor annuity, which is payable in monthly installments
for the life of a Participant and thereafter for the life of his or her Spouse,
if the Spouse survives, where (1) the identity of such Spouse shall be
established on the date on which benefit payments first are scheduled to
commence under this form to the Participant and thereafter shall not be changed
for any reason whatsoever, and (2) the amount of the monthly annuity payable to
such surviving Spouse at the death of the Participant shall equal 50% of the
monthly annuity that was payable to the Participant during his or her lifetime.

(c) A single life annuity for the life of the Participant or the former
Participant, which is payable in monthly installments, provided, that in the
case of the death of the Participant or of the former Participant after the
commencement of benefit payments but prior to the receipt of either 60 (or 120)
monthly installments, as he or she elects, the balance of such 60 (or 120)
installments shall be paid to his or her Beneficiary until a total of 60 (or
120) installments have been paid to or on behalf of such Participant or former
Participant.

(d) An annuity payable in monthly installments for the life of the Participant
or the former Participant and for the life of his or her Contingent Annuitant,
if the Contingent Annuitant survives the Participant or the former Participant,
under which the amount of the monthly installment payable to the Contingent
Annuitant shall equal either 50 percent, 66  2/3 percent, or 100 percent, as the
Participant or the former Participant elects, of the amount of each monthly
installment payable to the Participant or to the former Participant during his
or her lifetime; provided that, effective January 1, 2008, Participants may not
elect such an annuity under which the amount of the monthly installment payable
to the Contingent Annuitant is 66  2/3 percent and that, effective January 1,
2008, Participants may elect such annuity under which the amount of the monthly
installment payable to the Contingent Annuitant is 75 percent.

 

- 6 -



--------------------------------------------------------------------------------

A request by a Participant for the payment of his or her Plan benefit in any
benefit payment form shall be made in writing and shall be filed before the date
as of which his or her benefit payments are scheduled to commence under this
Plan.

5.5 Involuntary Cash-out. If the present value of the benefit payable under the
Plan and all similar arrangements in accordance with Section 409A of the Code is
$10,000 or less, then, notwithstanding any other Plan provision, payment of such
benefit shall be made as soon as practicable to such Participant in the form of
a lump sum payment; provided the payment accompanies the termination of the
entirety of the Participant’s interest in the Plan and all similar arrangements
in accordance with Section 409A of the Code. Such payment will be made on or
before the later of December 31 of the calendar year in which occurs the
Participant’s separation from service or the 15th day of the third month
following the Participant’s separation from service. Notwithstanding the
foregoing to the contrary, any lump-sum payment made pursuant to the terms of
this Section 5.5 to a Participant who is a “key employee” (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) of an
Affiliate whose stock is publicly traded on an established securities market
shall be made no earlier than the first day of the seventh month after the date
he or she separates from service and shall include simple interest at a rate of
6% to reflect the delay in payment.

ARTICLE 6

SOURCE OF RECORDS AND BENEFIT PAYMENTS

6.1 Records. All records relating to the accrual and disbursement of benefits
under this Plan shall be maintained by the Company.

6.2 Participating Company Who Pays Benefits. All benefits accrued under this
Plan to, or on behalf of, a Participant shall be paid by the Company or by the
Participating Company, as defined in Article 9, which is the Participant’s
employer on the date his or her status as an Employee last terminates.

6.3 Source of Benefit Payments. Any person who claims a benefit under this Plan
shall look solely to the general assets of the Participating Company obligated
to make such

 

- 7 -



--------------------------------------------------------------------------------

payments under Section 6.2. Such person’s interest in such assets as a result of
such claim shall not be superior or senior to the claim of any other general and
unsecured creditor of the Participating Company, and in no event shall any other
person or entity be liable to pay such benefits.

ARTICLE 7

SPECIAL PROVISIONS

7.1 Misconduct. If the Management Committee finds that any Participant,
regardless of whether he currently is receiving benefits under the Plan, engaged
in (1) misconduct resulting in a detriment to the Company, (2) dishonesty that
results in financial loss to the Company, (3) malicious destruction of any
property of the Company or a Participating Company or (4) a felony for which he
or she is convicted that arises out of his or her employment by the Company, the
Management Committee may, notwithstanding any other provision in this Plan to
the contrary and in accordance with uniform rules to be adopted and administered
by it, direct forfeiture of all benefits of such Participant under this Plan.

7.2 Application for Benefits. In the event any retirement benefit becomes
payable under this Plan and no application therefor has been filed by any such
person within two (2) years from the date such benefit first becomes payable,
such benefit shall be forfeited. In the event an application has been filed for
a retirement benefit prior to the time such retirement benefit becomes payable
under this Plan and the Management Committee is unable through reasonable
efforts, the expense of which shall not exceed two hundred dollars ($200.00), to
locate the person or persons who are legally entitled to receive such retirement
benefit within two (2) years of the date such retirement benefit first becomes
payable under this Plan, such retirement benefit also shall be forfeited.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 8

MANAGEMENT COMMITTEE

8.1 General. The Management Committee shall be the Named Fiduciary for the Plan.
A member of the Management Committee may be a Participant but, in such case, a
claim submitted by one member of the Management Committee as a Participant shall
be reviewed by one or more other members of the Management Committee.

The Company shall indemnify each member of the Management Committee for any
liability, assessment, loss, expense or other cost of any kind or description
whatsoever, including legal fees and expenses, actually incurred by a member on
account of any action or proceeding, actual or threatened, which arises as a
result of being a member of the Management Committee.

8.2 Powers. The Management Committee shall have control over the administration
of this Plan, with all powers necessary to enable it properly to carry out its
duties in this respect, including, without limitation, the designation of
Employees as Participants and the power to waive any conditions or limitations
stated in the Plan whenever the Management Committee, acting in its absolute
discretion, deems such a waiver to be appropriate under the circumstances. The
Management Committee may appoint such agents as it may deem necessary for the
effective performance of its duties, and may delegate to such agents those
powers and duties, whether ministerial or discretionary, which it deems
expedient or appropriate. In the event that any agent so appointed is not an
Employee of the Company or of a Participating Company, such agent’s
compensation, if any, shall be fixed by the Management Committee and shall be
paid by the Company.

8.3 Records. The Management Committee shall maintain a current record of all
Participants.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 9

PARTICIPATING COMPANIES

An Affiliate may become a Participating Company by adopting the Plan through
appropriate corporate action. Attached hereto as Exhibit A is a list of
Affiliates that are Participating Companies.

ARTICLE 10

AMENDMENT AND TERMINATION

This Plan may be amended in any respect and at any time by the Board in the
exercise of its sole discretion. Any such amendment automatically shall be
binding on each Participating Company. The Company reserves the right to
terminate and liquidate the Plan at any time and to cease the accrual of
benefits hereunder; provided that: (1) the termination and liquidation does not
occur proximate to a downturn in the financial health of the Company (as defined
under Section 409A of the Code); (2) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with the Plan under Section 409A of the Code if the
Participants in the Plan have accrued benefits under such agreements, methods,
programs, and other arrangements; (3) no payments in liquidation of the Plan are
made within 12 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan other than payments that would be
payable under the terms of the Plan if the action to terminate and liquidate the
Plan had not occurred; (4) all payments are made within 24 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and (5) the Company does not adopt a new plan that would be aggregated
with the Plan under Section 409A of the Code if the Participants participated in
both plans, at any time within 3 years following the date the

 

- 10 -



--------------------------------------------------------------------------------

Company takes all necessary action to irrevocably terminate and liquidate the
Plan. Notwithstanding the foregoing, except to the extent provided in Article 2,
no event of amendment to or termination of the Plan shall reduce the level of
benefits accrued on behalf of any Participant as of the date such amendment or
termination first becomes effective or any time thereafter.

ARTICLE 11

MISCELLANEOUS

11.1 Headings. The headings and subheadings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
Plan provisions.

11.2 Construction. In the construction of the Plan, the singular shall include
the plural in all cases in which such meaning would be appropriate. This Plan
shall be construed in accordance with the laws of the State of Georgia to the
extent not preempted by ERISA.

11.3 Agent for Service of Process. The agent for service of process for the Plan
shall be the person currently listed in the records of the Secretary of State of
Georgia as the agent for service of process for the Company.

11.4 Plan Administrator. The Company shall be the Plan Administrator of the Plan
for purposes of compliance with the ERISA reporting and disclosure requirements.

11.5 No Assignment. The benefits provided under this Plan may not be alienated,
encumbered or assigned by a Participant, a Spouse or a Beneficiary.

11.6 Effect of Plan. This Plan shall not constitute a contract of employment for
any definite term and shall not affect or impair the right of either party to
terminate the employment relationship at any time.

11.7 Legal Competency. The Management Committee may, in its discretion, make
payment either directly to an incompetent or disabled person, whether because of
minority

 

- 11 -



--------------------------------------------------------------------------------

or mental or physical disability, to the guardian of such person or to the
person having custody of such person, without further liability on the part of
the Company, a Participating Company, the Management Committee or any person,
for the amounts of such payment to the person on whose account such payment is
made.

11.8 Effective Date. The effective date of the amended and restated Plan shall
be January 1, 2005.

11.9 Compliance with Code Section 409A. This Plan is intended to comply with the
requirements of Code Section 409A and regulations and other guidance thereunder.
The Management Committee shall interpret and administer the Plan provisions in a
manner consistent with the requirements of Code Section 409A and regulations and
other guidance thereunder.

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

List of Participating Companies

 

1. Albuquerque Auto Auction, Inc.

2. Atlanta Auto Auction, Inc.

3. Atlanta Newspapers Division (Atlanta Journal/Constitution)

4. Auction Services, Inc.

5. AutoTrader.com, LLC

6. California Auto Dealers Exchange, LLC

7. CEI Washington Bureau, Inc.

8. CIMCities LLC

9. Cincinnati Auto Auction, Inc.

10. Clarendon Farms, Inc.

11. Colorado Auction Services Corporation

12. Cox Aviation, Inc.

13. Cox Broadcasting, Inc.

14. Cox CustomMedia, Inc.

15. Cox Enterprises, Inc.

16. Cox Interactive Media, Inc.

17. Cox Newspapers, Inc.

18. Cox North Carolina Publications, Inc.

19. Cox Radio, Inc.

20. Cox Target Media, Inc.

21. Cox Texas Newspapers, L.P.

22. Dayton Newspapers, Inc.

23. Florida Auto Auction of Orlando, Inc.

24. Fredericksburg Auto Auction, Inc.

25. Georgia Auction Services, Inc.

26. Georgia Television Company

27. Grand Junction Newspapers, Inc.

28. Greater Arizona Auto Auctions, Inc.

29. Greater Gulf Coast Auto Auctions, Inc.

30. Greater Nevada Auto Auctions, Inc.

31. Greater Orlando Auto Auction, Inc.

32. Hualalai Land Corporation

33. Kansas City Auto Auction, Inc.

34. KIRO, Inc.

35. KTVU Partnership

36. Louisiana Auction Services, Inc.

37. Louisville Auto Auction, Inc.

38. Manheim Asset Management, Inc.

39. Manheim Auctions Government Services, Inc.

40. Manheim Auctions, Inc.

41. Manheim Automotive Dealer Services, Inc.



--------------------------------------------------------------------------------

42. Manheim Automotive Financial Services, Inc.

43. Manheim Interactive, Inc.

44. Manheim Investments, Inc.

45. Manheim Remarketing Limited Partnership

46. Manheim Services Corporation

47. Manheim’s Dealer Support Services, L.L.C.

48. Manheim’s Metro Detroit Auto Auction, Inc.

49. Manheim’s Pennsylvania Auction Services, Inc.

50. Miami Valley Broadcasting Corporation

51. Mississippi Auto Auction Inc.

52. National Auto Dealers Exchange, L.P.

53. New England Auto Auction

54. New Texas Auto Auction Services, L.P.

55. New Wisconsin Services, L.P.

56. New York Auto Auction Services, Inc.

57. North Carolina Services Corporation

58. Orlando Orange County Auto Auction, Inc.

59. Remarketing Solutions, Inc.

60. TeleRep, L.L.C.

61. Tennessee Services Corporation

62. The Eagle Research Group, Inc.

63. Val-Pak Atlanta Holdings, Inc.

64. Val-Pak Direct Marketing Systems, Inc.

65. Val-Pak Franchise Operations, Inc.

66. WFTV, Inc.

67. WJAC, Incorporated

68. WPXI, Inc.

69. WSOC Television, Inc.

70. WTOV, Inc.

 

- 14 -